

116 S2073 IS: To address fees erroneously collected by Department of Veterans Affairs for housing loans, and for other purposes.
U.S. Senate
2019-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2073IN THE SENATE OF THE UNITED STATESJuly 10, 2019Mr. Boozman (for himself and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo address fees erroneously collected by Department of Veterans Affairs for housing loans, and for
			 other purposes.
	
		1.Fees erroneously collected by Department of Veterans Affairs for housing loans
 (a)FindingsCongress makes the following findings: (1)The Department of Veterans Affairs offers a Department-backed home loan for which veterans are generally required to pay fees to defray the cost of administering the home loan.
 (2)Veterans are exempt from paying the fees if they are entitled to receive disability compensation from the Department of Veterans Affairs.
 (3)Between January 1, 2012, and December 31, 2017, veterans paid fees of more than $286,000,000 in association with Department-backed home loans despite being exempt from such fees. Fees paid included $65,800,000 in fees that could have been avoided.
 (4)Of those erroneously paid fees, $189,000,000 in fee refunds are still due to veterans. (5)More than 70,000 veterans may have been affected by these erroneously paid fees.
				(b)Plan To identify individuals who were erroneously charged fees
				(1)Erroneous charges January 1, 2012, to December 31, 2017
 (A)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to Congress a plan to identify individuals described in subsection (c)(1) of section 3729 of title 38, United States Code, from whom a fee was collected under such section during the period beginning on January 1, 2012, and ending on December 31, 2017.
 (B)ContentsThe plan submitted under paragraph (1) shall include the following: (i)The number of individuals who may be due a refund of the fee.
 (ii)A timeline for the refunding of fees. (2)Erroneous charges before January 1, 2012 (A)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to Congress a plan to identify individuals described in subsection (c)(1) of section 3729 of title 38, United States Code, from whom a fee was collected under such section before January 1, 2012.
 (B)ContentsThe plan submitted under paragraph (1) shall include the following: (i)The number of individuals who may be due a refund of the fee.
 (ii)A timeline for the refunding of fees. (c)Automated refund process (1)In generalThe Secretary shall develop an automated process for refunding fees collected under section 3729 of title 38, United States Code, from individuals described in subsection (c)(1) of such section.
 (2)ProhibitionFor any individual identified under the process developed under paragraph (1), the Secretary shall process the refund without requiring further request.
 (d)Plan To process refundsNot later than 90 days after the date of the enactment of this Act, the Secretary shall develop a plan to process refunds of fees that were collected under section 3729 of title 38, United States Code, from individuals described in subsection (c)(1) of such section.
			(e)Annual report on refunds
 (1)In generalNot less frequently than once each year, the Secretary shall submit to Congress an annual report on refunds of fees collected under section 3729 of title 38, United States Code.
 (2)ContentsEach report submitted under paragraph (1) shall include, for the period covered by the report: (A)The number of fees collected under such section that were refunded and applied to a home loan balance.
 (B)The number of such refunds for which the Secretary received documentation of the application of a refund to a home loan balance.
					(f)Accuracy of certificates of eligibility
 (1)In generalThe Secretary shall update such policies as may be necessary to ensure that certificates of eligibility are accurate at the time they are used for the purposes of determining eligibility for housing loans guaranteed, insured, or made under chapter 37 of title 38, United States Code, and for pursues of determining eligibility for exemption from the collection of fees under section 3729 of such title.
 (2)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to Congress a report on the solution developed under paragraph (1).
 (g)Manner of refundsIn the case of a fee that was erroneously collected under section 3729 of title 38, United States Code, from an individual described in subsection (c) of such section, the Secretary may refund the fee directly to the individual, notwithstanding any current loan balance of the individual or the manner in which the fee was originally collected.
 (h)Refunds generallySection 3729(c) of title 38, United States Code, is amended by adding at the end the following new paragraph:
				
 (3)(A)The Secretary shall develop a process for determining whether a fee has been collected under this section from an individual described in paragraph (1).
 (B)If the Secretary determines that such a fee has been collected under this section from an individual described in paragraph (1), the Secretary shall pay to such individual an amount equal to the amount of the fee collected.
 (C)Notwithstanding any other provision of law, a payment under this paragraph shall not be subject to Federal, State, or other tax liability or reporting requirement..
			(i)Audit plan
 (1)Plan requiredThe Secretary shall develop a plan to audit the Department on an annual basis to determine the rate at which fees are erroneously collected under section 3729 of title 38, United States Code.
 (2)ReportsNot later than 60 days after the completion of any audit conducted pursuant to the plan developed under paragraph (1), the Secretary shall submit to Congress a report on the findings of the Secretary with respect to the audit.